Case 2:20-cv-03799-DDP-RAO Document 1-9 Filed 04/24/20 Page 1 of 6 Page ID #:319




           EXHIBIT H




                                     312
                                   EXHIBIT H
Case 2:20-cv-03799-DDP-RAO Document 1-9 Filed 04/24/20 Page 2 of 6 Page ID #:320




                                     313
                                   EXHIBIT H
Case 2:20-cv-03799-DDP-RAO Document 1-9 Filed 04/24/20 Page 3 of 6 Page ID #:321




                                     314
                                   EXHIBIT H
Case 2:20-cv-03799-DDP-RAO Document 1-9 Filed 04/24/20 Page 4 of 6 Page ID #:322




                                     315
                                   EXHIBIT H
Case 2:20-cv-03799-DDP-RAO Document 1-9 Filed 04/24/20 Page 5 of 6 Page ID #:323




                                     316
                                   EXHIBIT H
Case 2:20-cv-03799-DDP-RAO Document 1-9 Filed 04/24/20 Page 6 of 6 Page ID #:324




                                     317
                                   EXHIBIT H
